DETAILED ACTION 
The amendment submitted on December 14, 2021 has been entered.  Claims 1-15 are pending in the application.  Claims 1-3 and 14-15 are withdrawn.  Claims 4-13 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election with traverse of Group II, drawn to an antiseptic or disinfectant composition comprising chlorhexidine base, in the reply filed on December 14, 2021 is acknowl-edged.  The traversal is with respect to Group II and Group III and is on the grounds that “the method as claimed [i.e., Group III] can be practiced only with composition of [Group II]” (see applicant’s Remarks, submitted December 14, 2021, at p. 6).  This is not found persuasive because it appears that the method of Group III can be practiced with the compositions disclosed in Plummer (GB 2533527 A), discussed below.  The requirement is still deemed proper and is there-fore made FINAL.  Should the invention of Group II be found allowable, however, the invention of Group III will be considered for rejoinder.  See MPEP1 821.04.  Claims 1-3 and 14-15 are with-drawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement.  
Claim Objections 
Claims 9 and 11-12 are objected to because the numbers should use decimal points, i.e., periods rather than commas, to indicate fractional amounts.  Appropriate correction is required.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plummer (GB 2533527 A).  
Plummer (cited in applicant’s IDS2) anti-bacterial and anti-fungal compositions (p. 21, ll. 1-4) comprising chlorhexidine (p. 3, l. 19), it being implicit that it is the free base as opposed to a salt form, as well as an amino acid (p. 3, l. 15) and an amine oxide (p. 15, l. 25).  The ingredients of the composition are soluble in water or alcohol (p. 11, l. 24; p. 13, ll. 7-29; and p. 14, ll. 7-9).  The compositions are useful against tuberculosis and biofilms (p. 21, ll. 20-37) within the meaning of instant claims 7-8. 
The subject matter of claim 7, specifically, utility against drug-resistant microorganisms, appears to be inherent in the compositions of Plummer.  The discovery of a previously unappre-ciated property of a prior art composition, however, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily disclosed therein, does not necessarily make the instant claims patentable.  This is because products of identical chemical composition cannot have mutually .  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer as applied above.  
The disclosure of Plummer is relied upon as set forth above.  In addition, Plumer discloses using glycerin (p. 17, l. 10); colorants (p. 17, l. 19), i.e., a dye; and water (p. 14, l. 11) as the solvent.  It also discloses that the composition “can be provided in concentrated form for dilution before use” (p. 14, ll. 14-15).  The amounts of ingredients present in the compositions “will vary depending on a number of factors, such as the intended use of composition and the particular compound(s) used” (p. 10, ll. 27-29; see also p. 12. l. 15 et seq.).  

Such concentrations, however, would have been viewed as a matter of optimization by routine within the general teachings of the reference and therefore prima facie obvious.  Gener-ally, differences in concentration will not support the patentability of subject matter encom-passed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (“Optimization Within Prior Art Conditions or Through Routine Experimentation”).  Indeed, Plummer teaches general ranges of concentration of the ingredients (p. 12, ll. 15-36) because it would “be appreciated by the person skilled in the art” (p. 10, l. 31) that figuring out suitable concentrations would be within the purview of the artisan.  One would have had a reasonable expectation of success because making such optimizations is routine in the art.  
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer as applied above, and further in view of Whitley (US 2003/0161758 A1).  
The disclosure of Plummer is relied upon as set forth above.  Note also that Plummer discloses (p. 4, ll. 5-8) using leucine, tyrosine, serine, and other amino acids recited in claim 6.  Although Plummer discloses using “amine oxides” (p. 15, l. 25), such as “alkyl amine oxides” (p. 31, l. 14), it does not disclose any examples.  One would therefore look to the prior art for this missing information, and Whitley provides an answer to this question.  Specifically, Whitley teaches that N-lauryl-N,N-dimethylaminoxide, referred to as “Lauryldimethylamineoxide” (see Composition 3 at para. 0099), was known in the prior art to be a useful alkyl amine oxide for antimicrobial compositions.  Generally, the selection of a known compound based on its suitabil-ity for its intended purpose in this manner would have been prima facie obviousness.   “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  See MPEP 2144.07 (“Art .  
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer and Whitley as applied above, and further in view of Daigle (US 2016/0174550 A1).  
The disclosures of Plummer and Whitley are relied upon as set forth above.  While Plummer (p. 17, l. 19) mentions “colorants,” it does not disclose any examples, so one would look to Daigle (para. 0058), which teaches that E133, also known as blue shade, was known to be useful as a dye, i.e., colorant, in antimicrobial compositions.  Applicant is reminded that when “all the claimed elements were known in the prior art,” as it appears to be in the present appli-cation, “and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art,” it is unlikely that a patentable inven-tion exists.  See MPEP 2143(I)(A).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        2 See the information disclosure statement (IDS) submitted on March 19, 2020.